Citation Nr: 0304028	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  95-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for restrictive lung 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from November 1965 to 
September 1967 and October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a June 1999 decision, the Board reopened the issue listed 
on the title page of this action based on new and material 
evidence that had been submitted.  In the same decision, the 
Board remanded the issue to the RO for further development.  
Additional development was conducted in January 2003.  The 
issue has returned for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable decision has been 
obtained.

2.  The veteran has restrictive lung disease that originated 
during service due to prolonged exposure to "chemical agent 
resistant coating" paint.


CONCLUSION OF LAW

Restrictive lung disease was incurred in service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.303, 3.156, 3.159 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical and 
other records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

II. Service connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based on a thorough review of the record, the Board finds 
that service connection is warranted for restrictive lung 
disease.  The medical history reveals that the veteran was 
exposed to "chemical agent resistant coating" (CARC) paint 
while stationed in the Persian Gulf during his tour of duty 
in 1990 and 1991.  According to a September 1994 service 
letter from the National Guard, the veteran was assigned to a 
unit that was ordered to paint coalition vehicles with CARC 
and was not given proper protective equipment.  This resulted 
in the exposure to dangerous levels of "hexamethylene 
diisocyanate" (HDI), and ingredient of CARC paint.  The Board 
notes that VA has previously granted the veteran service 
connection for memory loss due to exposure to CARC paint.  
Thus, exposure to CARC paint during service has been 
established.

A September 1997 private pulmonary function test report shows 
evidence of decreased diffusion suggesting an alveolar 
capillary block of unknown etiology, and evidence of small 
airways disease.  The veteran contends that he does not smoke 
cigarettes.

The Board adopts the findings made by a VA examiner in a 
January 2003 examination report.  According to the report, 
the examiner reviewed the veteran's medical history and 
examined the veteran.  It was the examiner's impression that 
the veteran had a history of exposure to hexamethylene 
diisocyanate (HDI) and abnormal pulmonary function tests 
(PFT).  PFT studies done in January 2003 showed a decreased 
FEV1 and a normal FEV1/FVC, with reduced results for TLC and 
DLCO.  The spirometry values were consistent with a 
restrictive lung disease pattern seen in interstitial lung 
disease.  The examiner opined that the veteran had a lung 
disorder and that it was as likely as not that the veteran's 
lung disorder was related to exposure to paint during 
service.

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling, and there is no competent 
evidence of record contravening the January 2003 VA 
examiner's findings.  The Board is not competent to render 
medical determinations that are not solidly grounded in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In summary, the veteran has consistently claimed that he 
began having lung as a result of exposure to paint during 
service in the Persian Gulf.  As noted, the service records 
document that the veteran was exposed to CARC paint during 
service.  There is no competent medical evidence of record 
that rebuts the foregoing evidence.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for 
restrictive lung disease is warranted.


ORDER

Service connection for restrictive lung disease is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

